Case: 19-10603      Document: 00515342068         Page: 1    Date Filed: 03/12/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 19-10603
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                       March 12, 2020
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

MICHAELA DANESE MONCRIEF, also known as Mickey,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:18-CR-295-6


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Michaela Danese Moncrief appeals the 108-month below-guidelines
sentenced imposed following her conviction for conspiracy to possess with
intent to distribute methamphetamine. Moncrief argues that her sentence is
substantively unreasonable because the lower sentences that her co-
conspirators received resulted in unwarranted sentencing disparities under 18
U.S.C. § 3553(a)(6).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10603     Document: 00515342068    Page: 2   Date Filed: 03/12/2020


                                 No. 19-10603

      Where the issue has been properly preserved, this court reviews the
reasonableness of a sentence for abuse of discretion. Gall v. United States, 552
U.S. 46, 51 (2007). By failing to raise the specific issue that she now raises on
appeal, Moncrief arguably forfeited the issue, which would result in review for
plain error only. See United States v. Dunigan, 555 F.3d 501, 506 (5th Cir.
2009); United States v. Torres-Perez, 777 F.3d 764, 766 (5th Cir. 2015).
Because her claim fails under the more favorable standard of review, we need
not reach the issue.
      A sentence within or below a properly calculated guidelines range is
entitled to a rebuttable presumption of reasonableness.        United States v.
Simpson, 796 F.3d 548, 557 (5th Cir. 2015); United States v. Cooks, 589 F.3d
173, 186 (5th Cir. 2009). “The presumption is rebutted only upon a showing
that the sentence does not account for a factor that should receive significant
weight, it gives significant weight to an irrelevant or improper factor, or it
represents a clear error of judgment in balancing sentencing factors.” Cooks,
589 F.3d at 186.
      Section 3553(a)(6) instructs the district court to consider “the need to
avoid unwarranted sentence disparities among defendants with similar
records who have been found guilty of similar conduct,” but it “requires the
district court to avoid only unwarranted disparities between similarly situated
defendants nationwide.” United States v. Guillermo Balleza, 613 F.3d 432, 435
(5th Cir. 2010). “[I]t does not require the district court to avoid sentencing
disparities between co-defendants who might not be similarly situated.” Id.
      Because Moncrief cites only the sentences of her co-conspirators as
evidence of unwarranted sentencing disparities, she necessarily fails to
establish that the district court failed to account for unwarranted sentencing
disparities. See United States v. Cedillo-Narvaez, 761 F.3d 397, 406 (5th Cir.



                                       2
    Case: 19-10603     Document: 00515342068     Page: 3   Date Filed: 03/12/2020


                                  No. 19-10603

2014).   To the extent that Moncrief challenges the length of her below-
guidelines sentence, her mere disagreement with the district court’s weighing
of the § 3553(a) sentencing factors is insufficient to establish that the sentence
is substantively unreasonable. See Gall, 552 U.S. at 51. Accordingly, the
judgment of the district court is AFFIRMED.




                                        3